Order granting injunction pendente lite as against defendant *725Hinds affirmed, with ten dollars costs and disbursements. Order granting injunction pendente lite as against defendant Jersey Meadow-Gold Co., Inc., reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied upon the ground that the record does not establish a willful interference with the contract made between the plaintiff and defendant Hinds. We refrain from further expression upon the merits as to both defendants, leaving it to the trial court to determine the rights of the parties according to the facts upon findings of fact and law. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.